824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard J. MENGE, Appellant,v.The BURTON COMPANY, Appellee.
Appeal No. 86-1732.
United States Court of Appeals, Federal Circuit.
June 12, 1987.

Before DAVIS, Circuit Judge, COWEN, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PAULINE NEWMAN, Circuit Judge.

DECISION

1
The decision of the United States District Court for the Eastern District of Michigan, denying appellant Menge's motion for judgment notwithstanding the verdict in Case No. 84-CV-0137-DT, is affirmed.

OPINION

2
The issues were fairly presented before the jury and the trial court, including the questions urged before us of who had knowledge of what, and whether there were obligations, representations, or inducements, express or implied, and their legal effect.  There was substantial evidence supporting the jury's answers to the questions presented to it.   See Shatterproof Glass Corp. v. Libbey-Owens Ford Co., 758 F.2d 613, 618-19, 225 USPQ 634, 636 (Fed.Cir.), cert. dismissed, 106 S.Ct. 340 (1985).  We have considered all the arguments made by appellant, but we discern no error in the district court's statement of the law, or in the court's analysis of the evidence and the inferences the jury could reasonably have drawn therefrom.  See Weinar v. Rollform, Inc., 744 F.2d 797, 805, 223 USPQ 369, 373 (Fed.Cir.1984), cert. denied, 470 U.S. 1084 (1985).